Citation Nr: 1229073	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-35 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased evaluation for post-operative left (minor) shoulder dislocation with traumatic arthritis, rated as 30 percent disabling since January 7, 2009, and 20 percent disabling prior thereto. 

2. Entitlement to an initial increased evaluation for left upper extremity ulnar neuropathy, associated with left shoulder dislocation post-operative with traumatic arthritis, rated as 10 percent disabling from October 3, 2005, to December 30, 2010.

3. Entitlement to an initial increased evaluation for left upper extremity ulnar, median, and radial nerve neuropathy, associated with left shoulder dislocation post-operative with traumatic arthritis, rated as 20 percent disabling from December 30, 2010.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to December 1967.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 Video Conference hearing.  A transcript of that proceeding has been associated with the claims file. 

In addition, the claim was previously before the Board in December 2010, at which time it was remanded for further development. 

The Board is cognizant that a claim for TDIU is part and parcel of a claim for increase. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has expressly asserted that his service-connected left shoulder/nerve disabilities affect his ability to work.  For example, in September 2009, the Veteran reported that he was having significant problems at work due to his left shoulder and that he was planning on retiring early.  See VA Examination, September 2009.  The most recent VA examination report in January 2011 reflects that the left shoulder disability "would affect his ability to do his work."  It remains unclear, however, whether the Veteran is currently employed.  Accordingly, the Board has taken jurisdiction of the TDIU claim. 

The issues of entitlement to TDIU and entitlement to an increased evaluation for post-operative left (minor) shoulder dislocation with traumatic arthritis, rated as 30 percent disabling since January 7, 2009, and 20 percent disabling prior thereto addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. For the period from October 3, 2005, to December 30, 2010, the Veteran's service-connected left ulnar neuropathy is manifested by moderate incomplete paralysis of the (ulnar) nerve.

2. From December 30, 2010, the Veteran's service connected left ulnar, median, and radial neuropathy is manifested by moderate incomplete paralysis of the lower radicular group. 


CONCLUSIONS OF LAW

1. Prior to December 30, 2010, the criteria for entitlement to an initial disability evaluation of 20 percent, but no higher, for the Veteran's service-connected left ulnar neuropathy have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a and Diagnostic Code 8516 (2011). 

2. From December 30, 2010, the criteria for entitlement to an initial disability evaluation of 30 percent, but not higher, for the Veteran's service-connected left ulnar/median/radial (the lower radicular group) neuropathy have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a and Diagnostic Code 8512 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) redefined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by May 2008 and July 2008 letters.  He was not notified about the evidence necessary to substantiate an increased rating claim.  Since the issue on appeal is an initial rating, additional notice is not necessary. See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel  held that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

The Veteran's Virtual VA claims file has been reviewed.  VA has also obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  Additionally, the Veteran was provided proper VA examinations in December 2010 and January 2011. Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, the Veteran provided testimony regarding his left upper extremity neuropathy at a Board hearing in October 2010. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits. 


Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Where an increase in the disability rating is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Procedural History 

The Veteran seeks increased ratings for his service-connected left shoulder dislocation, post-operative, with traumatic arthritis (minor) disability (hereinafter "left shoulder disability") and his service-connected ulnar and median nerve neuropathy, left upper extremity, associate with left shoulder disability (hereinafter "left upper extremity neuropathy disability").  He contends that each disability is much more severe than what is represented by the currently assigned evaluations.  The left shoulder disability is discussed exclusively in the REMAND portion of this decision below.  

By way of procedural history, in January 1970, the RO granted service connection for a left shoulder disability and assigned a 20 percent evaluation, effective October 1969.  The Veteran submitted his claim for an increased evaluation in October 2005.  In a March 2006 rating decision, the RO denied the Veteran's claim for an increased rating and continued the 20 percent evaluation.  The Veteran disagreed with that determination in October 2006; in August 2007, the RO issued as Statement of the Case (SOC); and in October 2007, the Veteran submitted a timely substantive appeal.  

In November 2007, the RO granted a 10 percent evaluation under Diagnostic Code 8516 (ulnar nerve), effective October 3, 2005 (date of receipt of the increased rating claim), for left upper extremity ulnar neuropathy as secondary to the service connected left shoulder disability. 

Here, the Board notes that the left upper extremity neurological disabilities (ulnar and median nerve neuropathy) related to the Veteran's service-connected left shoulder disability are part and parcel of the original issue on appeal (i.e., increased rating); they will be adjudicated together with all other manifestations of the service-connected left shoulder disability.  

In November 2009, the RO increased the Veteran's evaluation for the left shoulder dislocation disability, from 20 percent to 30 percent disabling, effective January 7, 2009.  

In May 2012, the RO discontinued the 10 percent evaluation for ulnar neuropathy (i.e., effective from October 3, 2005, to December 30, 2010), and granted a combined 20 percent evaluation for ulnar and median nerve neuropathy of the left upper extremity, effective from December 30, 2010, under Diagnostic Code 8512.   

Based on the foregoing procedural history, the pertinent issues are as follows: (1) whether the Veteran is entitled to an initial evaluation in excess of 10 percent for ulnar neuropathy of the left upper extremity, from October 3, 2005, to December 30, 2010; and (2) whether the Veteran is entitled to an initial evaluation in excess of 20 percent for ulnar and median neuropathy of the left upper extremity, from December 30, 2010.

Facts and Analysis

Again, the Veteran's left upper extremity neuropathy disability has been rated as 10 percent disabling prior to December 30, 2010 under Diagnostic Code 8516 (ulnar nerve), and 20 percent disabling under Diagnostic Code 8512 (lower radicular group) thereafter. 

Neurological disabilities of the upper extremities are rated under the schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8519.  Diagnostic Code 8510, concerns impairment of the upper radicular group (the fifth and sixth cervicals); Diagnostic Code 8511 concerns impairment of the middle radicular group; Diagnostic Code 8512 concerns impairment of the lower radicular group; Diagnostic Code 8513 concerns impairment of all radicular groups; Diagnostic Code 8514 concerns the musculospiral nerve (radial nerve); Diagnostic Code 8515 concerns the median nerve; Diagnostic Code 8516 concerns the ulnar nerve; Diagnostic Code 8519 concerns the long thoracic nerve. 

Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consideration should be given to radicular group ratings. See 38 C.F.R. 4.124a, Diseases of the Peripheral Nerves (Note).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis. 38 C.F.R. § 4.124 (2011). 

Significantly, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or due to partial regeneration.  Moreover, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2011).

The provisions of 38 C.F.R. § 4.124a, which apply to the rating of diseases of the peripheral nerves, expressly provide for the application of different rating criteria depending upon whether a veteran's minor (non-dominant) or major (dominant) side is being evaluated. See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  In this case, the Veteran is right-hand dominant; thus, the disabilities contemplated herein affect the non-dominant, or minor side. 

Diagnostic Code 8512 addresses paralysis of the lower radicular group.  Regarding the left upper extremity (non-dominant side), where there is complete paralysis (all intrinsic muscles of the hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand), a 60 percent evaluation is assigned. Disability ratings of 20 percent, 30 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively, for the minor arm. 38 C.F.R. § 4.124a, Diagnostic Code 8512 (2011).

Diagnostic Code 8514 provides the rating criteria for paralysis of the musculospiral nerve (radial nerve), and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the that nerve, which is rated as 60 percent disabling for the minor arm, is indicated when there is drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity. Disability ratings of 20 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively, for the minor arm. 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2011).

Under Diagnostic Code 8515, a 60 percent evaluation may be assigned for complete paralysis of the median nerve of the minor extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  A 40 percent evaluation is assigned for incomplete paralysis of the median nerve of the minor extremity that is severe.  When moderate, a 20 percent evaluation may be assigned, and when mild, a 10 percent evaluation may be assigned. 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).

Under Diagnostic Code 8516, complete paralysis of the ulnar nerve of the minor upper extremity, which warrants a 50 percent evaluation, includes the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothena eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  For incomplete paralysis, a 10 percent rating is assigned for a mild disability, a 20 percent rating is assigned for a moderate disability afflicting the dominant hand, and a 30 percent rating is assigned for a severe disability afflicting the non-dominant hand. 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011).

The normal range of motion of the wrist is the following: dorsiflexion to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees. 38 C.F.R. § 4.71, Plate I (2011). 

VA examination in December 2005 reveals subjective complaints of tingling in the ulnar two digits of the left hand.  Objective examination revealed 5/5 strength at the biceps, triceps, wrist extensors/flexors, and muscles of the hand.  Hoffman's sign was negative.  The examiner again noted subjectively diminished sensation at the ulnar, most digits of the left hand, and the small and the ring finger.  The examiner did not provide any diagnoses relating to the nerves of the left upper extremity at that time.  

A private treatment dated in November 2005 reflects 4/5 muscle strength in the biceps and triceps; 5/5 strength in wrist extension/flexion/intrinsic; and decreased sensation over the ulnar digits of the left hand.  Tinel's sign was positive over the cubital tunnel.  The diagnostic impression was chronic ulnar neuropathy.  In December 2006, a treatment report from the same examiner indicated decreased sensation over the 4th and 5th digits and a positive Tinel's sign at the ulnar nerve. 

A March 2008 VA examination report reflects that the Veteran denied having any ulnar-related flare-ups of pain on his left hand side, including pain, weakness, or functional loss.  The Veteran denied any current treatment for his ulnar nerve neuropathy.  The examiner noted that there was no obvious paresthesias, dysesthesia, or other sensory abnormality in the left ulnar nerve.  The Veteran had not been prescribed bedrest for his ulnar disability.  The examiner further noted that the ulnar nerve disability did not interfere with the Veteran's activities of daily living.  Physical examination revealed no evidence of sensory or motor impairment in the ulnar nerve distribution in the left upper extremity.  There was no evidence of effect on fine motor control.  There was no specific impairment of the motor and sensory function of the ulnar nerve.  The examiner stated that this was strictly "neuritis," and that there was no evidence of muscle wasting, atrophy, or disuse due to the ulnar nerve injury.  The pertinent diagnosis was left ulnar neuritis, moderate.  (Emphasis added). 

A September 2009 VA joints examination report reflects complaints of pain radiating from the arm down to the forearm and into the small finger.  On examination of the ulnar nerve, the Veteran demonstrated 4/5 strength for finger abduction.  Sensation was 1 out 2 (1/2) medially and laterally along the small and ring fingers, and along the ulnar distribution, and to a lesser extent, the C7 nerve root distribution.  His sensation for the radial nerve was intact.  Grip and wrist extension strength was 5/5.  Wrist flexion strength was 4/5.  Elbow flexion/extension strength was 4/5.  The diagnosis was ulnar nerve neuritis with likely combination of cubital tunnel compression as well as C7 radiculopathy.  
In October 2010, the Veteran testified before the undersigned.  He stated that he experiences tingling and numbness in his fingers and a weak grip.  

The Veteran underwent a VA nerve examination in December 2010.  At that time, he complained of tingling and altered sensation in the ulnar distribution of the left upper extremity.  He reported that he recently developed tingling in the distribution of the median nerve.  Physical examination revealed 5/5 grip strength in the left hand; extension/flexion of the wrist was normal.  There was no muscle wasting in the hands or forearm.  Tinel's sign at the left elbow over the ulnar nerve was positive; Tinel's sign over the left medial nerve at the wrist was negative.  Pinprick, light touch, and vibration were generally preserved except in the left ulnar distribution, where there was decreased pinprick over the left 5th finger.  Deep tendon reflexes of the left upper extremity were 2+.  

The Veteran subsequently underwent a VA joints examination for his left shoulder disability in January 2011.  Upon objective examination, the examiner noted some numbness over the dorsal aspect of the hand, as well as some intrinsic muscle weakness.  Otherwise, median, ulnar, and radial sensation was intact to light touch, although it was decreased throughout ulnar and superficial radial distribution.  His radial pulse was 2+.  The pertinent diagnoses were: ulnar nerve injury and superficial radial nerve sensory injury. 

In January 2011, a VA examiner opined that the Veteran's ulnar nerve injury and superficial radial nerve sensory nerve injury were both related to the service-connected left shoulder disability.  

A contemporaneous VA EMG study was subsequently added to the file.  The EMG report indicates bilateral median neuropathy at the wrist, moderate to severe on the left, and no evidence of ulnar neuropathy at the elbow.  

Prior to December 30, 2010 - Ulnar Neuropathy 

Again, the Veteran's ulnar neuropathy of the left upper extremity has been rated as 10 percent disabling, under DC 8516, prior to December 30, 2010.  The Board notes that there is no evidence of record prior to that date which suggests additional nerve involvement (i.e., radial and/or median). (Emphasis added).  

After reviewing the above evidence, the Board believes a reasonable doubt exists as to the question of whether the pertinent ulnar nerve symptoms more nearly approximate the disability picture compatible with moderate incomplete paralysis so as to warrant the next higher rating of 20 percent.  Indeed, for the period prior to December 30, 2010, the Veteran complained of near-constant tingling and numbness in ulnar digits of the left hand as well as subjectively diminished sensation of the left fingers.  Objectively, the evidence demonstrated decreased sensation over the ulnar digits; a consistently positive Tinel's sign; and a diagnosis of moderate left ulnar neuritis.  See March 2008 VA Examination.  The Board finds that these symptoms more nearly approximate the 20 percent rating criteria under DC 8516.  

However, a rating in excess of 20 percent is not warranted for ulnar neuropathy of the left upper extremity.  The disability picture does not approach one which could be described as severe incomplete paralysis.  In this regard, the Board notes that the Veteran was able to move his fingers independently; his grip strength was not decreased; and there was no evidence of muscle wasting, atrophy, or disuse on VA examination in March 2008.  Wrist flexion strength was slightly diminished at 4/5 on VA examination in September 2009, but there was no evidence of "griffin claw" deformity, loss of extension of ring and little finger and no evidence that the Veteran could not adduct his thumb so as to warrant the maximum rating of 50 percent.  The Veteran expressly denied pain flare-ups associated with the ulnar nerve disability.  In light of this evidence, a rating of 30 percent rating (or higher) for left upper extremity ulnar neuropathy is not warranted.  The Board has also considered the application of other diagnostic criteria to determine whether increased ratings are warranted, but finds none can afford a higher rating given the symptoms of record.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision than set forth herein. 

From December 30, 2010

As noted above, in a May 2012 rating decision, the Veteran's nerve injuries were combined under a single 20 percent rating under Diagnostic Code 8512, effective December 30, 2010.  This was based upon a VA examination of the same date which revealed radial nerve involvement, as well as a January 2011 EMG study which revealed median nerve involvement.  Again, the applicable rating criteria provide that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings. See 38 C.F.R. § 4.124a, Note.  In this case, the medical evidence reflects that multiple nerves in the lower radicular group are involved in the Veteran's service-connected neuropathy disability.  

After reviewing the above evidence, the Board believes a reasonable doubt exists as to the question of whether the pertinent ulnar/median/radial nerve symptoms more nearly approximate the disability picture compatible with moderate incomplete paralysis so as to warrant the next higher rating of 30 percent under DC 8512.  Indeed, the record reflects that the Veteran experiences weakness of the intrinsic muscles of the hand (see January 2011 VA examination), near-constant numbness of the dorsal aspect of the hand, constant diminished sensation over the left ulnar nerve distribution in the 4th and 5th left fingers (see December 2010 VA examination), decreased pinprick sensation over the fingers (see December 2010 VA examination), and median neuropathy that has been described as moderate to severe (see January 2011 VA EMG report) by a medical professional.  As such, the symptoms and medical findings outlined above more nearly approximate the 30 percent rating criteria under DC 8512. 

However, a rating in excess of 30 percent is not warranted for median/ulnar/radial neuropathy of the left upper extremity, from December 30, 2010.  The disability picture does not approach one which could be described as severe incomplete paralysis.  In this regard, the Board notes that the Veteran was able to move his fingers independently; his grip strength was 5/5; extension/flexion of the left wrist was normal; and there was no muscle wasting of the left hand upon VA examination in December 2010.  And while some intrinsic muscle weakness was noted at the January 2011 VA examination, there is no indication that such symptoms rose to the level of complete paralysis, or that flexors of wrist and fingers were otherwise paralyzed.  In light of this evidence, a rating of 40 percent rating (or higher) for left upper extremity ulnar neuropathy is not warranted.

The Board has also considered the application of other diagnostic criteria to determine whether increased ratings are warranted, but finds none can afford a higher rating given the symptoms of record.  As there is no evidence of, or disability comparable to, severe incomplete paralysis of the upper, middle, or all radicular groups, severe incomplete paralysis of the radial, median, or ulnar nerve, or complete paralysis of the circumflex nerve, there is no basis for evaluating the Veteran's disability under Diagnostic Codes 8510, 8511, 8513, 8514, 8515, 8516, or 8518, respectively. 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision than set forth herein. 


Other Considerations 

In reaching the above conclusions, the Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain.  In this case, the Veteran has complained of tingling, numbness, decreased grip, and decreased sensation on the left side, but he has not complained of pain.  The Board finds that the 20 and 30 percent ratings, respectively, assigned adequately compensates the Veteran for the level of impairment caused by his neuropathy. 

Regarding the increased rating claims for the neuropathy, the Board has also considered the Veteran's statements and sworn testimony that he is entitled to a higher rating due to numbness, decreased grip, and problems performing daily activities with his hands/fingers.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, his left upper neuropathy pathology is not the type of disorder that a lay person can provide competent evidence on the degree of severity. 

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  The medical findings do not support higher schedular ratings than those assigned herein. 

Extraschedular Evaluation 

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The  application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1)). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b) (1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id.   

In this case, the nerve symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the neurological disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to assignment of an initial 20 percent rating (but no higher) for the Veteran's left ulnar neuropathy, prior to December 30, 2010, is warranted.  The appeal is granted to that extent, subject to laws and regulations applicable to payment of VA benefits. 

Entitlement to assignment of an initial 30 percent rating (but no higher) for the Veteran's left ulnar/median/radial neuropathy, from December 30, 2010, is warranted.  The appeal is granted to that extent, subject to laws and regulations applicable to payment of VA benefits. 


REMAND

Increased Rating - Left Shoulder

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.  The purpose of this remand is to afford the Veteran a comprehensive VA examination which complies with the directives set forth in the Board's December 2010 remand. 

Brief Procedural History & Factual Background 

Again, the Veteran's left shoulder disability has been rated as 20 percent disabling prior to January 7, 2009, and 30 percent disabling thereafter under DCs 5010-5201.  His claim for an increased rating was received in October 2005.  

Disabilities of the shoulder and arm are rated under DCs 5200 through 5203. 38 C.F.R. § 4.71a.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees. See 38 C.F.R. § 4.71, Plate I.

Under DC 5200, favorable ankylosis of scapulohumeral articulation, with abduction to 60 degrees, and the ability to reach mouth and head warrants a 20 percent evaluation (minor shoulder); intermediate ankylosis of scapulohumeral articulation, between favorable and unfavorable, warrants a 30 percent evaluation (minor shoulder); and unfavorable ankylosis of scapulohumeral articulation, with abduction limited to 25 degrees from the side, warrants a 40 percent evaluation (minor shoulder). 38 C.F.R. § 4.71a, Diagnostic Code 5200. 

Under Diagnostic Code 5201 limitation of motion of the major or minor arm at shoulder level warrants a 20 percent disability rating.  Limitation of motion of the minor arm midway between the side and shoulder level also warrants a 20 percent rating.  When motion is limited to 25 degrees from the side, a 30 percent rating is warranted for the minor arm. See 38 C.F.R. § 4.71.

Diagnostic Code 5202 provides ratings for other impairment of the humerus. Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder. Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 70 percent for the minor shoulder. See 38 C.F.R. § 4.71a.

By way of history, the Veteran underwent a VA joints examination in December 2005.  He reported that he was employed but that he was having problems performing work related tasks.  He stated that he relies solely on his right shoulder for household chores, etc.  His current symptoms included continuous aching, which he rated as a 3 out 10 on the pain scale, as well as tingling in the ulnar two digits of the left hand.  He reported occasional flare-ups (8 out of 10 on the pain scale) with over-exertion of the left shoulder and weather changes.  He was unable to give a frequency with which the flare-ups occur.  He reported having pain with repetitive motion, but no significant loss of motion with repetitive motion. 

Objective examination revealed forward flexion to 80 degrees; abduction to 80 degrees; internal rotation to 30 degrees; external rotation to 10 degrees; extension to 20 degrees; and adduction to 30 degrees.  He had weakness and pain with provocation testing of the rotator cuff muscles.  He was tender at the rotator cuff and AC joint.  Deltoid strength was 4/5.  Bicep, tricep, wrist extensor and flexor strength was 5/5.  Reflexes were 2/4.  He had pain with repetitive motion of the left shoulder, but no loss of motion with repetitive use.  Imagining studies revealed severe arthritic changes of the glenohumeral joint and the AC joint.  The pertinent diagnoses were severe post-traumatic osteoarthritis; adhesive capsulitis; and chronic rotator cuff tendinopathy.  With respect to DeLuca, the examiner state that there was pain on range of motion and while it was conceivable that pain could limit function, it was not feasible to attempt to express that in terms of additional limitation of motion.  

A November 2005 private treatment report revealed abduction to 80 degrees (actively); flexion to 90 degrees; and weakness and pain with resisted abduction and external rotation of the shoulder.  There was atrophy of the deltoid noted.  Impingement sign was positive.  Tricep and bicep strength was 4/5.  Wrist extension and flexion strength was 5/5.  X-rays revealed degenerative changes to the glenohumeral joint and AC joint.  The diagnostic impression was post-traumatic glenohumeral arthritis and osteoarthritis of the AC joint. 

Private examination reports from the Campbell Clinic, dated from 2005 to 2007, reveal continued treatment for left shoulder pain and limited motion.  For example, an April 2006 treatment report reflects that the Veteran was unable to perform any heavy lifting or overhead activity at work.  The examination report revealed flexion to 90 degrees; 70 degrees of abduction; and 0 degrees of adduction.  A December 2006 private treatment report from the Campbell Clinic also revealed forward flexion limited to 70 degrees; extension to 30 degrees; and external rotation to 20 degrees.  The physician noted that the Veteran's arthritis had not significantly progressed, but that he was "a candidate for shoulder replacement at this point."  

The Veteran underwent another VA joints examination in March 2008.  He reported that his current left shoulder pain was 8 out of 10 on the pain scale; he currently takes ibuprofen.  He denied having flare-ups or using assistive devices.  There was no additional limitation of motion or functional impairment during the flare-up period.  There were no dislocation episodes.  He reported that he was employed as a steam refrigerator engineer; however, he was unable to lift anything over 5 pounds with his left shoulder and has difficulties with overhead activities.  Otherwise, he is able to perform the activities of daily living.  There are no prosthetic implants in the left shoulder.  Several physicians did tell him that he would be a good candidate for shoulder replacement.  

Objective examination of the left shoulder revealed flexion to 60 degrees (with pain the last 20 degrees); abduction to 40 degrees (with pain in the last 10 degrees); external rotation 10 degrees (with pain throughout); and internal rotation to 40 degrees (with pain throughout).  There was no increase in pain or decrease in range of motion with repetitive range of motion testing of the left shoulder.  The pertinent diagnosis was left shoulder post-traumatic arthritis, status post shoulder stabilization surgery, severe.  With respect to DeLuca, the examiner state that there was pain on range of motion and while it was conceivable that pain could limit function, it was not feasible to attempt to express that in terms of additional limitation of motion.  

A May 2008 letter from Dr. Terhune indicated that the Veteran's left parascapular atrophy "disabled his shoulder more than 40 percent" and that he was unable to lift over 25 pounds due to muscle weakness on the left side of his back.  Dr. Terhune stated that the Veteran was unable to lift anything over his head, bend over, stoop, push, or pull.  

A January 2009 private treatment note from Dr. Harriman indicated that the Veteran had a "terrible left shoulder with extremely poor function and that he will likely require a shoulder replacement at some point."  The physician reported that the Veteran was on "permanent disability."  

A June 2009 private treatment report from Dr. Terhune reflects that the Veteran had lost "90 percent range of motion in his left shoulder," and that a complete shoulder replacement would be necessary in the future.  He stated that he believed the Veteran should be on permanent disability.  

The Veteran testified before a Decision Review Officer in August 2009 and reported that he was unable to lift anything above his head; he has problems buttoning his pants, tying his shoes, and washing his hair; and he approximated that his range of motion was decreased by at least 90 percent by his left shoulder disability.  He noted that he was currently employed as an engineer.  

A September 2009 private treatment report reflects complaints of left shoulder pain and "spasms."  Physical examination of the left shoulder revealed no structural abnormalities or deformities.  His range of motion was 15/80/20.  His forward elevation was to 100 degrees.  X-rays revealed marked deformation of the humeral head with fragmentation.  The diagnosis was post-traumatic osteoarthritis of the left shoulder with retained staple, and shoulder dislocation (by history).  

The Veteran underwent a VA joints examination in September 2009.  He reported a prior rotator cuff repair in 1972, followed by recurrent dislocations and a re-operation with tightening of the capsule in 1982.  He stated that the pain was currently global (anterior, posterior, and lateral) and that it reached a 10 out of 10 on the pain scale.  He endorsed flare-ups precipitated by over-use.  Aspirin provided minimal relief.  The pain affected his daily activities; he reported near-complete loss of use of his left arm.  He stated that he planned on retiring early due to shoulder problems.  

On physical examination, there was noted wasting of the deltoid.  On range of motion of the left shoulder, the examiner stated that it was "nearly completely ankylosed."  He had 5 degrees of abduction and forward flexion (with pain throughout) and 5 degrees of internal and external rotation with significant pain throughout.  The examiner stated that he was unable to test the rotator cuff due to ankylosis of the shoulder joint.  There was tenderness throughout.  The assessment was severe left glenohumeral arthritis with near complete ankylosis of the left glenohumeral joint.   

The Veteran testified at a Video Conference hearing before the undersigned in October 2010.  He stated that he was currently taking three different prescription medications for pain.  He reported pain on a constant basis.  He stated that the left shoulder was tender to palpation and that it would "pop" on occasion.  He reported that his left shoulder was constantly cold due to muscle wasting.  He stated that the muscle atrophy caused pulling on the neck.  He indicated that he only had slight movement of the left shoulder/arm - i.e., about an inch from his side.  Overall, he reported having problems with his hand, arm, shoulder, neck, and migraine headaches, all as associated with his service-connected left shoulder disability.  

The Veteran underwent a VA examination in January 2011.  He reported that his left shoulder was getting worse and that he was unable to perform many of his daily activities by himself.  Pain was 10 out of 10 on the pain scale.  He reported having flare-ups on a daily basis, precipitated by any type of movement.  Objectively, the Veteran was holding his left shoulder internally rotated and abducted.  He was unable to support his left elbow, wrist, and hand.  There was no effusion.  Forward flexion of the left shoulder was to 45 degrees (all non-painful, and with no change in range of motion with repetition) and abduction was to 35 degrees (painful from 35 to 45 degrees, with no change in range of motion with repetition).  The pertinent diagnoses were status post left shoulder surgery with retained hardware and severe post-traumatic arthritis of the left shoulder requiring assistance with activities of daily living.  

Based on the lay and medical evidence outlined above, the Veteran clearly presents with a very complicated left shoulder pathology and symptomatology set.  Indeed, left shoulder clinical findings have ranged from extremely limited range of motion (a "90 percent" loss of motion, according to one private examiner in June 2009, and to 5 degrees, according to the September 2009 VA examiner) to near complete ankylosis (as described by the September 2009 VA examiner).  In addition, private examination reports have indentified some rather serious abnormalities/impairment of the humerus.  For example, X-rays conducted in conjunction with a private September 2008 examination revealed "marked deformation of the humeral head with some fragmentation" and spurring.  This same report also noted joint space on the axillary lateral view.  

As noted above, higher ratings of up to 70 percent are possible under DC 5202 for impairment of the humerus (with a flail shoulder, a false flail joint, or a fibrous union of the humerus).  Likewise, higher ratings of up to 40 percent are possible under DC 5200 for favorable/intermediate/unfavorable ankylosis of the scapulohumeral joint.  

In light of the above, the Board remanded the Veteran's claim in December 2010 to obtain a new, comprehensive orthopedic VA examination.  

In doing so, the Board noted that the previous VA examination report did not include x-ray evidence or other imaging studies related to the left shoulder/humerus.  Significantly, without such evidence, it would be impossible to determine the nature/extent of any humerus impairment.  In addition, while the September 2009 VA examiner noted "near complete ankylosis" of the left glenohumeral joint, it was unclear whether such ankylosis fell under favorable, intermediate, or unfavorable ankylosis of the scapulohumeral joint, as contemplated by DC 5200.  As such, remand directive #2(A) specifically requested that the VA examiner discuss all findings in terms of diagnostic codes 5200-5203.  The examiner was additionally asked to complete any imaging studies that were necessary for determining the impairment of the humerus under DC 5202.  

Lastly, the Board noted that separate ratings for left elbow, left hand, left wrist, left fingers, neck and headache disorders, as part and parcel of the left shoulder disability, were potentially appropriate in this case.  The examiner was thus asked to address the likelihood that any such disorders were related to the service-connected left shoulder disability. See December 2010 Remand, Directive #2(B).  

The requested VA orthopedic examination was conducted in January 2011.  Unfortunately, the VA examiner did not discuss any of the clinical findings in terms of DCs 5200-5203; nor did he identify the presence or severity of any left shoulder ankylosis or humeral impairment.  The examination report also failed to include any imaging or x-ray studies.  It also did not include an opinion as to whether any of the Veteran's left elbow, left hand, left fingers, neck, left wrist, or headaches disorders were related to the left shoulder disability.  Overall, the January 2011 VA examination report is largely inadequate for rating purposes; more importantly, it fails to comply with the directives set forth in the Board's December 2010 remand.  

A remand by the Board confers on a Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where...the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance." Id. 

Accordingly, a remand is necessary in this case in order to afford the Veteran a comprehensive VA orthopedic examination - one which discusses the medical findings in terms of DCs5200-5203, and one which considers whether any of the aforementioned disorders are related to the service-connected left shoulder disability. See Stegall, 11 Vet. App. at 271. 


Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any recent medical treatment records for his service connected left shoulder disability and furnish appropriate authorization for the release of private medical records. 

Take the necessary steps to obtain all records of VA treatment records beginning in May 2010 for the left shoulder disability.  

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to her appeals.

2. Schedule the Veteran for a VA orthopedic examination in order to determine the current severity of his left shoulder disability (and any related residuals).  The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain, if any.  The examiner should identify and completely describe any other current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail. 

a. Ask the examiner to discuss all findings in terms of diagnostic codes 5200-5203.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  Any imaging studies that are necessary for determining the impairment of the humerus under Diagnostic Code 5202 should be conducted.  In addition, the examiner must state whether the Veteran has ankylosis of scapulohermal articulation, as contemplated under Diagnostic Code 5200, and if so, whether that ankylosis is favorable, intermediate (between favorable and unfavorable), or unfavorable. 

b. The examiner must further offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the following conditions, or any other condition, are related to the Veteran's service-connected left shoulder disability: 

	i. a disorder of the left elbow
	ii. a disorder of the left hand
	iii. a disorder of the left wrist
	iv. a disorder of the left fingers 
	v. a disorder of the neck 
	vi. migraine headaches 

c. In addition, the examiner should specifically comment on the impact of the service-connected left shoulder disability (to include the service-connected left upper extremity neuropathy and any residual disabilities identified above) upon his industrial activities, including his ability to obtain and to maintain employment. The examiner should specifically indicate whether the Veteran is currently employed.

The claims file is to be made available for review by VA examiners, and all opinions are to be adequately supported by rationales based on the evidence of record and examination. 

3. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC), and an appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


